DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending and examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 9 recites “the crotch region comprise an absorbent core comprising a topsheet, a backsheet, and an absorbent core…”  It is confusing that an absorbent core comprises itself and additional materials.  For examination, Examiner interprets the limitation to read the crotch region comprise an absorbent body comprising a topsheet, a backsheet, and an absorbent core…”  Claims 10-11 are rejected for depending from Claim 9 and thus also incorporate the indefinite subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (WO 2016101195, the following mapping is based on its continuation, namely US 2017/0290721) in view of Yoshioka et al. (US 2012/0116343).
Re Claim 1, Morimoto discloses a wearable article continuous in a longitudinal direction (along L1, Fig. 2) and a transverse direction (along T1, Fig. 2) comprising a front elastic belt region (front region 26), a back elastic belt region (back region 28), a crotch region (crotch region 30), a waist opening and two leg openings (see Fig. 1); 
the crotch region extending longitudinally between the front elastic belt region and the back elastic belt region (e.g., Fig. 2); 
the front elastic belt region having an area of A1, the crotch region having an area of A2, the back elastic belt region having an area of A3, the front elastic belt region having a front placement distance L8 (the distance from the front end edge 50 of the main body 38 to the front end edge 88 of the article), and the back elastic belt region having a back placement distance L9 (the distance from the rear end edge 50 of the main body 38 to the rear end edge 88 of the article) according to the measurements herein; 
wherein the total of A1, A2 and A3 is from about 1250 cm2 to about 1400 cm2, and having a relationship of A3>A1>A2. 
For calculating the areas of the different portions of the article, Morimoto discloses in Table 2 that the article at size 4 has a width LW of 355 mm, a front elastic belt region length of 121 mm (in the longitudinal direction), and a back elastic belt region length of 156 mm (in the longitudinal direction).  Morimoto also discloses that the length of the entire article is 370 mm to 480 mm ([0057]).  Since size 4 is shown to be the largest size in the example array, it can be reasonably expected that the longest length in this range, namely 480 mm, is likely to be the length of the size 4 article.  Width of the crotch region is not explicitly given by Morimoto, so examiner relies on the relative proportions suggested by the drawings to arrive at an initial estimate that the crotch width is about 1.5LF, or 18.15 cm.  Using these measurements, the front elastic belt region area A1 would be 429.6 cm2 (from 35.5cm x 12.1cm), the crotch region area A2 would be 368.5 cm2 (from (48cm – 12.1cm – 15.6cm) x 18.15cm), and the back elastic belt region area A3 would be 553.8 cm2 (from 35.5cm x 15.6cm).  Therefore, the total area of the size 4 article is 1351.9 cm2, falling squarely within the currently claimed range.  The areas of the three portions of the article also meets the claim requirement of A3>A1>A2.
Morimoto does not teach that wherein the ratio of L8 to L9 is no more than about 0.8.  Instead, Morimoto appears to show that the distance from the front end edge (50) of the absorption panel (main body 38) to the front end edge of the article (88) is the same as the distance from the rear end edge (50) of the absorption panel to the rear end edge (88) of the article.  Yoshioka discloses an absorbent article similar to that of Morimoto, the article having front and back elastic belt regions (4F and 4B) and a crotch region, wherein the front placement distance (RW for the front/belly side portion 4F, Fig. 1) appears to be significantly shorter than the back placement distance (RW plus a portion of the tightening region RT in the back side portion 4B, resulting in what appears to be double the longitudinal distance of RW, see Fig. 1).  Yoshioka additionally discloses that the absorption core (9) overlaps less with the back side portion (4B) than with front/belly side portion (4F, see [0046]), thus guiding one to have the entire absorption panel (inner body 3) to also overlap less with the back side portion than with the front/belly side portion, as shown in Fig. 1.  Following the general guidance from Yoshioka, one skilled in the art is likely to result in a front placement distance that is about 0.5 of the back placement distance.  It would have been obvious to one skilled in the art at the time of filing to modify Morimoto with Yoshioka for lessening the downward slide of the front of the article when it absorbs a large quantity of urine.
Re Claim 2, Morimoto also teaches the ratio of A1 to A2 is from about 1 to about 1.5 (429.6 / 368.5 = 1.2), and the ratio of A2 to A3 is less than about 0.7 (368.5 / 553.8 = 0.67).
Re Claim 3, based on the proportions gleaned from the drawings of Morimoto, Examiner asserts that one skilled in the art would arrive at an initial estimate of the crotch region transverse length of between 150 mm and 210 mm (see Claim 1 explanation, where the crotch width is estimated to be 181.5 mm).
Re Claim 4, Morimoto also discloses that the front elastic belt region and the back elastic belt region have the same effective belt width L4 (Table 2, “LW”), wherein the ratio of the transverse length of the crotch region L1 to the effective belt width L4 is no more than about 0.7 according to the measurements herein (18.15 / 35.5 = 0.5).
Re Claim 7, Morimoto also discloses that the article is formed of a center chassis and a ring-like elastic belt comprising the front elastic belt region and the back elastic belt region; 
the center of the front elastic belt region is joined to a front waist panel of the center chassis, the center of the back elastic belt region is joined to a back waist panel of the center chassis, the front and back elastic belt regions each having a left side panel and a right side panel where the central chassis does not overlap, wherein the front and back elastic regions each are a laminate (see [0037]) of an inner sheet (94), an outer sheet (92), and a plurality of elastic strands (elastic bodies 96) sandwiched therebetween, wherein all of the elastic strands sandwiched between the inner sheet and the outer sheet run in the transverse direction substantially parallel to each other (see e.g., Fig. 2), the entirety of the length of the belt side edge of the front elastic belt region is seamed with a certain length of the belt side edge of the back elastic belt region to define a seam length L5 (Fig. 5); 
the front belt region divided into 4 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length L5 wherein; 0-30% is a waist zone, 30-50% is a distal tummy zone, 50-85% is a proximal tummy zone, and 85-100% is a leg zone (the assignment of reference names like “waist zone” and “distal tummy zone” can be done as the user pleases, since the claim does not require how each of these zones is different in structure and/or function from each other); and 
the back elastic belt region divided into 3 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length L5 wherein; 0-30% is a waist zone, 30-75% is a tummy zone, and 75-100% is a leg zone ((the assignment of reference names like “waist zone” and “tummy zone” can be done as the user pleases, since the claim does not require how each of these zones is different in structure and/or function from each other).
Re Claim 5, Morimoto also discloses that the crotch region comprises a pair of leg elastics ([0035]) extending at least partially along the longitudinal axis in the crotch region.  However, both Morimoto and Yoshioka are silent to an outer leg elastic spacing L10 of from about 150 mm to about 210 mm according to the measurements herein.  Gleaning from Yoshioka for the positioning of leg elastics (e.g., Figs. 2-3), it can be seen that it is common for leg elastics (11) to be immediately adjacent the outermost longitudinal side edges of the absorbent body (i.e., the structure that bridges the front waist panel and the rear waist panel, which is main body 38 in Morimoto and inner body 3 in Yoshioka), therefore one can approximate the outer leg elastic spacing to be equivalent to the width of the absorbent body in the crotch region (i.e., “crotch width”).  Based on the calculations in Claim 1, the crotch width is approximately 18.15 cm, or 181.5 mm, which falls squarely within the currently claimed range.  While the exact crotch width is not explicitly taught by Morimoto or Yoshioka, the width of 181.5 cm is a reasonable approximation based on the general teachings of Morimoto and Yoshioka and thus would be expected to be arrived at by one skilled in the art at the time of filing.
Re Claim 6, Morimoto and Yoshioka combine to teach the invention of claim 1 but they do not disclose wherein the article has a Fit Circumference Force of no less than about 2N according to the measurements herein.  However, the limitation is directed at a property of the article.  Given that the combination of references teaches the same structures (e.g., same article size and same laminate structure in the front and back waist panels) as that of the claimed invention, claimed properties are reasonably expected to be present (based on reasoning as discussed in MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established, the Examiner has a basis for shifting the burden of proof to the Applicant.
Re Claim 12, Morimoto also discloses that the article is a Size 3 or Size 4 baby diaper article (Table 2, note that the measurements used by Examiner for calculating the areas were from size “L(4)”).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Yoshioka as applied to claim 1 above, and further in view of Nishikawa et al. (US 2016/0206482).
Re Claims 9-11, Morimoto also teaches disclose that the crotch region comprises an absorbent body (main body 38) but is mute to the structural features of the absorbent structure other than that it has an absorbent core (62).  Morimoto and Yoshioka also fail to disclose that the absorbent core has an acquisition layer, the absorbent layer comprises a longitudinally extending channel, the channel being substantially free of absorbent material, or a channel is further formed in the acquisition layer, wherein the channel of the acquisition layer at least partially matches the channel of the absorbent layer in the thickness direction.
Nishikawa discloses an absorbent article having an absorbent body (central chassis 30) that has a topsheet (33), a backsheet (31), and an absorbent core disposed in between, wherein the absorbent core further comprising an absorbent layer (117) and an acquisition layer (131, also [0106]), wherein the absorbent layer is substantially cellulose free ([0103]).  Nishikawa further discloses that the absorbent layer comprises a longitudinally extending channel (126) that are free of absorbent material ([0074]), and a channel is formed in the acquisition layer that at least partially matches the channel of the absorbent layer in the thickness direction ([0106] “the acquisition system … may be bonded to the substrate layer which undulates into the channels thus providing an undulating profile to said acquisition system”).
It would have been obvious to one skilled in the art at the time of filing to modify Morimoto with the absorbent body taught in Nishikawa for improved uptake and distribution of body exudates in the article.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 8, given that the combination of Morimoto with Yoshioka results in an absorbent article wherein the rear waist panel would have lower contraction that the front so that the front of the article would slide downward less when the article is filled with body exudate (see explanation in rejection of Claim 1), it would not make sense to further modify the combination to result in an article wherein the tensile stress of the back tummy zone is higher than the tensile stress of any other zone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 November 2022